      Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 1 of 44



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                   7/2/2020
JANIS CHARLENE WILSON BAHAGA,                                  :
                                                               :   19 Civ. 05014 (KPF) (RWL)
                                             Plaintiff,        :
                                                               :   ORDER
                  - against -                                  :
                                                               :
                                                               :
COMMISSIONER OF SOCIAL SECURITY,                               :
                                                               :
                                             Defendant. :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On July 2, 2020, the Court issued its Report and Recommendation ("R&R") in

this social security appeal. The Court previously had issued multiple extensions of

Plaintiff's time to respond to the Commissioner's motion for judgment on the pleadings.

The final deadline for any response was June 23, 2020.                     No response was filed.

Accordingly, the Court issued its R&R. On the same day the opinion issued, however,

the Court received the attached email from the New York County Lawyers Association

(NYCLA), which previously had placed Plaintiff with pro bono counsel. In light of the

information provided in that email, the Court sua sponte extends the time for the parties

to object to the R&R to a total period of 28 days, during which time (1) NYCLA may

attempt to locate Plaintiff and find new representation for Plaintiff, and (2) Plaintiff,

whether pro se or represented by counsel, may make any application to the

undersigned they believe is appropriate.




                                                        1
     Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 2 of 44



                                         SO ORDERED.



                                         _________________________________
                                         ROBERT W. LEHRBURGER
                                         UNITED STATES MAGISTRATE JUDGE

Dated: July 2, 2020
       New York, New York

Copies transmitted to all counsel of record. The Clerk’s Office is directed to mail a copy
of this Order to Plaintiff at the following address and note service on the docket:

      Janis Charlene Wilson Bahaga
      1205 College Avenue, Apartment 6E
      Bronx, NY 10456




                                            2
             Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 3 of 44




Begin forwarded message:

       From: Anthe Maria Bova <abova@nycla.org>
       Date: July 2, 2020 at 9:51:08 AM EDT
       To: Bob Lehrburger
       Cc: "alexander.broche@ssa.gov" <alexander.broche@ssa.gov>
       Subject: Mail Received by NYCLA for Civil Docket Case 1:19‐cv‐05014‐KPF‐RWL (Request for Extension)


       Good morning Judge Lehrburger,

       I hope this email finds you well. I received the attached last Friday when our administrative
       assistant went to our offices to check and scan the mail (our offices are still closed due to the
       pandemic circumstances). Thank you very much for having your offices forward this. Jonathan
       Garvin was referred this case some time ago (and has handled cases for us before), so of
       course we are very concerned to hear that he has not been in touch with the court for several
       months. We have tried to contact Mr. Garvin, with no success. We also tried contacting Ms.
       Wilson Bahaga, and have also not heard back from her.

       Reviewing PACER I see that your Report and Recommendations have not yet been
       issued. Understanding that I am not attorney of record, I respectfully request an extension of
       time to possibly find new representation for Ms. Wilson Bahaga. Mr. Garvin has been a
       longtime member of NYCLA and it is unusual for him not to respond to us (or the court). We
       fear something may have happened to him, and while we further investigate this, we do not
       want Ms. Wilson Bahaga’s case to reach final determination without attempting to find her new
       counsel—and we know the clock is ticking.

       Happy to discuss further, and thank you for your consideration.

       Kind regards,

       Anthe Maria Bova
       General Counsel & Director of Pro Bono Programs
       New York County Lawyers Association

                                                         1
      Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 4 of 44
14 Vesey Street
New York, NY 10007
Tel. (212) 267-6646 Ext. 236
Fax (212) 406-9252
abova@nycla.org




                                      2
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 5 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 6 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 7 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 8 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 9 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 10 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 11 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 12 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 13 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 14 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 15 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 16 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 17 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 18 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 19 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 20 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 21 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 22 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 23 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 24 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 25 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 26 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 27 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 28 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 29 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 30 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 31 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 32 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 33 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 34 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 35 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 36 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 37 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 38 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 39 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 40 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 41 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 42 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 43 of 44
Case 1:19-cv-05014-KPF-RWL Document 37 Filed 07/02/20 Page 44 of 44
